Citation Nr: 0534596	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to the service-connected 
disability of retinitis pigmentosa.  

2.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1974 to June 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Any current hearing loss is not due to the veteran's 
active duty service.

2.  Any current hearing loss was not caused by or aggravated 
by the veteran's service-connected retinitis pigmentosa.

3.  The veteran is in receipt of special monthly compensation 
under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on 
account of blindness in both eyes.  

4.  The veteran's claim for a higher level of special monthly 
compensation due to hearing loss is moot.  


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service, nor is the hearing loss proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.385 (2005).

2. The criteria for a higher level of special monthly 
compensation have not been met.  38 U.S.C.A. § 1114(r); 
38 C.F.R. § 3.350(h).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and March 2003 VCAA 
letter, have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2003 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Although the veteran's attorney in a March 
2003 memorandum requested that the case be forward to the 
Board while questioning the adequacy of VCAA compliance, the 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2003 which was 
after the February 2002 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the March 2003 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claims, 
the evidence needed to substantiate such claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The appellant has been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
fact, in the May 2003 memorandum, the veteran's attorney 
indicated that the veteran had no additional evidence to 
submit.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA and private medical records and 
examinations, and an expert medical opinion from the Veterans 
Health Administration (VHA).  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran service medical records do not show that he had a 
hearing loss attributable to service.  On the May 1974 
enlistment examination, indicated pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10

15
LEFT
25
25
20

10

The threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).   Accordingly, 
there was some level of hearing loss shown at the 500 and 
1000 range prior to service.  

A January 1977 audiological evaluation revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
15
20
LEFT
15
20
20
10
15

At the time of the May 1977 separation examination, the 
findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
10
10
15
LEFT
25
30
25
10
20

Private medical records from 1993 to 1994 showed that the 
veteran had bilateral hearing loss, mild-moderate 
sensorineural with the right ear the better of the two.  The 
records showed the veteran wore hearing aids.  

The veteran's most recent November 2001 VA examination found 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT

80
85
95
95
LEFT

80
90
90
95

CNC recognition in the right ear was 80 percent and in the 
left ear was 76 percent.  The examiner noted that only those 
results were given which provided the best estimate of the 
veteran's organic hearing.  This examination therefore showed 
that the veteran does have bilateral hearing loss as defined 
by 38 C.F.R. § 3.385.  

The Board notes that the veteran does not allege that his 
current hearing loss is due to exposure to acoustic trauma in 
service.  While his hearing was not normal, as defined by 
Hensley, when he entered service, he did not develop hearing 
loss disability during service or for many years thereafter.  
Thus service connection for bilateral hearing loss cannot be 
granted on a direct or presumptive basis.  

The veteran does contend that his current bilateral hearing 
loss is related to his service-connected retinitis 
pigmentosa.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Private medical doctors have stated that the veteran has 
Usher's syndrome.  A July 1996 letter from Dr. Marten-Ellis 
indicated that the veteran had a diagnosis of Usher's 
syndrome, which is a variety of retinitis pigmentosa, which 
causes progressive deafness.  An August 1996 letter from Dr. 
Berger stated that the veteran was examined in 1992 and 1993 
and that he had Usher's syndrome.  A January 2001 letter from 
Dr. Ambrose asserted that the veteran had senso-neural 
hearing loss due to Usher's syndrome.  A January 2001 letter 
from Cavell Durham, apparently an audioprosthologist, showed 
that the veteran was evaluated and had moderately severe 
sensori-neural hearing loss in both ears and was a candidate 
for hearing aids.  

A November 2001 VA examination, by Dr. James Francher, 
revealed that the veteran had a diagnosis of bilateral severe 
sensorineural hearing loss.  The examiner opined that the 
veteran's rapidly progressive sensorineural hearing loss was 
not caused by retinitis pigmentosa, but rather may be 
associated with it.  The examiner's review of the veteran's 
c-file did not substantiate the onset of hearing loss while 
on active duty.  The examiner stated that there is every 
indication that all of the veteran's problems related to 
possible Usher's syndrome did not occur until after military 
service.  Dr. Francher asserted that he could not indicate 
one way or another where there was Usher's syndrome.  In a 
subsequent addendum that same month Dr. Francher stated that 
after further research his opinion was that it is less likely 
than not that the veteran has Usher's syndrome.  

A November 2001 VA eye examination found that there was 
inadequate evidence for Usher's syndrome.  The examiner, Dr. 
Sullivan, explained that Usher's syndrome is a condition 
associated with retinitis pigmentosa with partial or complete 
congenital hearing loss, and it is usually autosomal 
recessive and diagnosed at a young age.  Some people with 
other types of retinitis pigmentosa develop acquired hearing 
deficits in later adult years, but this is not referred to as 
Usher's syndrome.  Since there was no documented hearing loss 
found during the veteran's service, the veteran does not have 
clinical features typical of Usher's syndrome.  The examiner 
stated that he was unable to conclude that the veteran had 
Usher's syndrome and the clinical evidence indicated that the 
veteran had another type of retinitis pigmentosa.  Audiology 
testing of the veteran's descendants may provide additional 
support for this diagnosis.  The examiner opined that based 
on the available information, it is more likely than not that 
the veteran does not have the Usher's syndrome variant of 
retinitis pigmentosa.  

August 2002 private medical records from a licensed hearing 
specialist indicated that the veteran's evaluation showed 
that he suffered from a moderate to profound high frequency 
sensory neural hearing loss.  The veteran had unaided speech 
discrimination values of 44 percent in the left ear and 60 
percent in the right ear.  There was a permanent loss.  The 
veteran needed to be fit with DSP hearing instruments in both 
ears for best results with understanding speech in quiet and 
noisy environments.  

In May 2004 an expert VHA opinion was provided by the Chief 
of the Audiology Section, Dr. Michael Crum.  The examiner 
reviewed the claims folder and researched the issue prior to 
providing an opinion.  The examiner noted that the veteran's 
May 1993 hearing test results indicated moderate, high 
frequency hearing loss in the right ear and generally flat, 
moderate loss in the left ear.  Dr. Crum indicated that the 
results showed inconsistent patient responses.  Pure tone air 
conduction response levels in the left ear varied from an 
average of 51 to 46 dB HL vs. a Speech Reaction Threshold of 
35 dB HL.  Speech recognition ability was 88 percent in the 
right and 88 percent in the left ear.  Dr. Crum stated that 
those results indicated the presence of an undetected 
nonorganic overlay to the patient's true hearing level in the 
left ear and that no clinical decisions should have been made 
until the veteran's inconsistent responses were resolved.  
Dr. Crum commented that the January 2001 letter showing 
severe sensori-neural hearing loss in both ears was from a 
hearing aid dealer and not a certified audiologist.  As for 
the January 2001 letter from Dr. Ambrose, Dr. Crum indicated 
that Dr. Ambrose's qualifications were unknown and the term 
"senso-neural" is highly unusual and raised questions 
regarding the author's familiarity with audiological 
evaluation procedures.  Dr. Crum found that the November 2001 
VA examination showed inter-test inconsistency and that those 
results represented nonorganic hearing loss in both ears that 
was not detected by the examining audiologist.  He further 
stated that both the examining audiologist and physician 
failed to recognize inconsistent test findings representing 
non-organic hearing loss in both ears.  Dr. Crum asserted 
that no decisions regarding the presence or absence of 
hearing loss and, no conclusions regarding the etiology 
should have been made based upon invalid test results and 
misinterpretations of those findings.  Dr. Crum interpreted 
September 2002 hearing results from the licensed hearing 
specialist to read 45, 40, 50, 70 and 75 dB at 500, 1000, 
2000, 3000, and 4000 Hz, respectively, AD and 30, 25, 60, 70, 
and 85 dB at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, AS.  He commented that these results showed an 
improvement from the November 2001 VA examination, showed no 
rapidly progressive sensorineural hearing loss and provided 
further evidence of the inaccuracy of the November 2001 
results.  

Dr. Crum stated that based upon his 35 years of experience as 
a certified clinical audiologist, it was his professional 
opinion that the true nature and etiology of the veteran's 
current hearing loss could not be determined based upon the 
information in the claims folder, and there was no convincing 
evidence that valid test results were obtained in recent 
years.  The examiner opined that based upon results contained 
in the claims folder, the most accurate description of the 
nature of those finding was non-organic hearing loss, i.e., 
no organic basis for the findings.  

Dr. Crum provided an extensive discussion of Usher's 
syndrome.  Citing appropriate authorities, Dr. Crum defined 
Usher's syndrome as an autosomal recessive disorder 
characterized by congential sensorineural hearing loss and 
progressive loss of vision due to retinitis pigmentosa.  Type 
I was characterized by a congenital (present at birth), 
severe to profound and preverbal deafness, absent balance 
function and early onset of an RP-like retinal deterioration 
(typically by age 5 or 6 years and almost always before age 
10).  Type II has a milder hearing loss, apparently present 
from birth, and a later onset of an RP-like retinal 
degeneration (typically between ages 10 to 20).  Balance 
functions are normal and stable, but hearing impairment 
deteriorates very slowly.  Dr. Crum opined that the veteran 
did not have Usher's syndrome because the veteran had 
completely normal hearing in early adulthood and every 
resource describes hearing loss present at birth or within 
the first few years of childhood. 

Dr. Crum commented that the veteran had normal bilateral 
hearing upon entry and separation from service, the veteran 
had normal bilateral hearing throughout service, and there 
was no evidence of pre-existing hearing loss or initial onset 
of hearing loss during the veteran's period of active duty.  
Dr. Crum stated that if any hearing loss currently existed, 
it occurred following the veteran's period of service and is 
due to post service causes.  

Dr. Crum supported Dr. Sullivan's November 2001 VA opinion 
that the veteran did not have clinical features typical of 
Usher's syndrome.  Dr. Crum further commented that even in 
cases of Usher's syndrome, retinitis pigmentosa is not the 
cause of a severe to profound hearing loss.  Instead, 
retinitis pigmentosa and hearing loss are both symptoms of 
the autosomal recessive disorder.  In no case does retinitis 
pigmentosa cause hearing loss.  Based upon information 
provided in the claims folder and considering current medical 
evidence, Dr. Crum opined that the veteran's service-
connected retinitis pigmentosa did not cause or aggravate any 
current hearing loss.  

The Board is thus presented with an evidentiary record which 
shows that any current hearing loss is not related to the 
veteran's service-connected retinitis pigmentosa.  The Board 
notes that there are 3 separate medical opinions of record 
indicating that the veteran had hearing loss due to Usher's 
syndrome.  Nevertheless, these opinions are outweighed by 3 
VA opinions which found that the veteran did not have Usher's 
syndrome.  The Board finds that the VA opinions are more 
probative than the private medical opinions as they were well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  Conversely, the 
private medical doctors did not provide explanations or 
rationales for the opinions they rendered.  Thus there is a 
preponderance of evidence that shows that the veteran does 
not have Usher's syndrome.  The Board also notes that Usher's 
syndrome, as explained in the May 2004 VHA opinion, is an 
autosomal recessive disorder characterized by congential 
sensorineural hearing loss and progressive loss of vision due 
to retinitis pigmentosa.  Congenital or developmental defects 
are not disabilities for VA compensation purposes and may not 
be service connected.  38 C.F.R. § 3.303(c).

The veteran's sole service-connected disorder is his 
bilateral retinitis pigmentosa.  As presented by Dr. Crum in 
the May 2004 VHA opinion, Usher's syndrome is a large group 
of inherited disorders which combine simultaneously both the 
hearing impairment and progressive loss of vision.  The 
veteran's attorney in a September 2001 argued that since the 
veteran's retinitis pigmentosa is service connected then so 
should his hearing loss because both are components of 
Usher's syndrome.  This statement is refuted by Dr. Crum's 
explanation that retinitis pigmentosa does not cause a severe 
or profound hearing loss.  The only way that the veteran 
could be granted secondary service connection for his hearing 
loss is if it is proximately due to, the result of, or 
aggravated by his service-connected retinitis pigmentosa.  
Dr. Crum opined that the veteran's service-connected 
retinitis pigmentosa did not cause or aggravate any current 
hearing loss.  The Board finds this opinion highly 
significant, as it was rendered by a certified clinical 
audiologist with 35 years of experience.  Although Dr. Crum 
questioned the adequacy of the veteran's audiological 
evaluations of record and the etiologies provided, the Board 
does not find it necessary to reexamine the veteran as any 
current hearing loss the veteran may have is not directly 
related to service nor is it due to, caused, or aggravated by 
the veteran's service-connected retinitis pigmentosa.  It 
thus follows that it would be futile to subject the veteran 
to further testing to determine whether he has Type I or Type 
II Usher's syndrome hearing loss, as requested by the 
veteran's attorney in a September 2005 letter.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Special Monthly Compensation

In a September 2000 rating decision the veteran was granted 
special monthly compensation based on account of blindness in 
both eyes effective July 29, 1992.  In September 2001 the 
veteran's attorney argued that given that the veteran's 
hearing loss should be service connected, the veteran's 
special monthly compensation should be considered under 38 
U.S.C. § 1114(r)(1); 38 C.F.R. § 3.350(h).  

The regulations provide that a veteran receiving the maximum 
rate under 38 U.S.C.A. § 1114(o) or 38 U.S.C.A. § 1114(p) who 
is in need of regular aid and attendance or a higher level of 
care is entitled to an additional allowance during periods he 
or she is not hospitalized at United States Government 
expense.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for a service-connected disability under 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. § 
1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness 
having only light perception or less.  Similarly, 38 U.S.C.A. 
§ 1114(p) also requires that the veteran's hearing impairment 
be service connected in order to receive intermediate or 
higher rates of special monthly compensation.  Given that the 
veteran's hearing loss is not service connected, the veteran 
is not entitled to a higher evaluation of special monthly 
compensation due to hearing loss.


ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


